— Appeal by defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered October 4, 1983, convicting him of robbery in the second degree, upon his plea of guilty, and sentencing him to an indeterminate term of 2Vfe to IV2 years’ imprisonment.
Judgment affirmed.
By failing to apply to the court of first instance to withdraw his guilty plea or vacate the judgment of conviction, the defendant has not preserved the sufficiency of his plea allocution for appellate review (see People v Pellegrino, 60 NY2d 636; People v Mattocks, 100 AD2d 944). In any event, the record reveals that the defendant voluntarily, knowingly and intelligently entered his guilty plea (People v Harris, 61 NY2d 9; People v Nixon, 21 NY2d 338, cert den sub nom. Robinson v New York, 393 US 1067) and that a sufficient factual basis existed to sustain the conviction (see People v Cherry, 59 AD2d 722). Furthermore, there is no basis on this record warranting a modification of the sentence (see People v Suitte, 90 AD2d 80).
We have considered defendant’s other contentions and have found them to be without merit. O’Connor, J. P., Weinstein, Lawrence and Fiber, JJ., concur.